DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In para [0076] – “casing body (120) separated from the casing body (120)”  is a typographical error.
In para [0083] – “profusion (710)” should be protrusion (710).
Appropriate correction is required.
Claim Objections
Claims 1, 5, and 12 are objected to because of the following informalities:  
In claim 1 line 3, the phrase “able to release shell” is a grammatical error.
In claim 5 line 9, the phrase “through bearing” is a grammatical error.
In claim 5 line 9, the phrase “disposed in pair” is a grammatical error.
In claim 12 line 5, the phrase “after the launching rotor operated” is a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9-10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4 line 2, the phrase “therein” creates uncertainty to the location of “there”.
In claim 4 line 3, the phrase “being rotated” creates uncertainty as to what is being rotated.
In claim 5 line 4, the phrase “and open downward” creates uncertainty as to what is open downward.
Claim 5 recites the limitation "the protrusions" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the held protrusions" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the stacked shells" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7 line 2, the phrase “thereon” creates uncertainty to the location of “there”.
In claim 9 line 5, the phrase “thereof” creates uncertainty to the location of “there”.
In claim 9 line 7, the phrase “thereby” creates uncertainty to the location of “there”.
In claim 10 line 3, the phrase “more force” is uncertain if the more relates to the predetermined level.
In claim 13 line 2, the phrase “therein” creates uncertainty to the location of “there”.
In claim 14 line 2, the phrase “has the door look” is unclear as to what element has the door lock.
Claim limitation “mechanical structure” in claim 15 line 5, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9-10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 107252531).
In re. claim 1, Chen teaches a shell launcher for a drone (Technical Field, pg. 1) comprising: a shell delivery casing (6, 7) having a shell storage space (collective space for through holes (12)) in which a plurality of shells (fire extinguishing bomb (11)) is disposed (plurality of shells in fig. 1) and having a launching gate door (13) being able to release shell on a bottom thereof (fig. 3); a launching rotor (8) disposed on a top of the shell delivery casing (fig. 1) and rotating the shell delivery casing (using rotating motor (10)); and a drone coupler disposed on the launching rotor and coupling the launching rotor to a drone (unlabeled portion above first gear (8)) (fig. 1).
In re. claim 3, Chen teaches the shell launcher for a drone of claim 1, further comprising precessional guide rails (inner walls of through hole (12) space) disposed at an angle in the shell delivery casing (e.g. (180 degrees)) and guiding the shells that are released downward to cause the shells to precess (bombs guided by through hole space).
In re. claim 6, Chen teaches the shell launcher of claim 1, further comprising a shell retainer (spring (14)) disposed in the shell delivery casing to hold and support bottoms of the stacked shells and to sequentially release the stacked shell through an open bottom of the shell delivery casing (fig. 1).
In re. claim 7, Chen teaches the shell launcher of claim 6. further comprising shell support panels (13) disposed in the shell delivery casing, having the shells thereon, and held by the shell retainer (fig. 3).
In re. claim 9, Chen teaches the shell launcher of claim 6, wherein the shell retainer comprises: a shell pusher (fig. 2) pushing down the shells stacked in the shell delivery casing (figs. 1-2): and rotary holders (13) that are rotatably disposed in a side of the shell delivery casing (fig. 3) and each having a plurality of shell holder blades which holds and supports a bottom of a shell (11) (on an outer side thereof (fig. 3), and when the shell pusher is operated, the rotary holders is pushed and rotated, thereby sequentially holding and supporting the shells that are released downward (pg. 3, second to last paragraph).
In re. claim 10, Chen teaches the shell launcher of claim 9. wherein the shell retainer further comprises holder stoppers (18) that stop the rotary holders and enable the rotary holders to rotate only when being pushed and rotated by a predetermined level or more force (as is understood by function of spring) (fig. 2).
In re. claim 18, Chen teaches a method of launching shells for a drone (Technical Field, pg. 1) that moves a shell delivery casing (6, 7) keeping a plurality of shells (11) therein using a drone and then releases the shells to hit a target , the method comprising an individual releasing step of individually releasing the shells stacked in the shell delivery casing (when utilizing striking block (17)) (pg. 3, second to last paragraph).
In re. claim 19, Chen teaches the method of claim 18. wherein the simultaneous releasing step comprises: a casing separation step that separates the shell delivery casing into two part by rotating the shell delivery casing in any one of a clockwise direction and a counterclockwise direction: and a shell releasing step that simultaneously releases the shells after the shell separating step (as the method fails to further define the individual releasing option of the independent claim).
In re. claim 20, Chen teaches the method of claim 19. wherein the individual releasing step comprises: a casing rotating process that rotates the shell delivery casing in any one of the clockwise direction and the counterclockwise direction (via driving motor (22)), a shell pushing process that pushes down the shells with a shell pusher (with striking block (17)), a bottom opening process that opens a launching gate door (13) disposed at a bottom of the shell delivery casing (fig. 1): and an individual releasing process that releases a lowermost shell (when shell is loaded on the drone) and then supports the shell on a right upper floor (13) (fig. 1), wherein the individual releasing process releases the shells downward from the shell delivery casing while moving the shells along inclined precessional guide rails such that the released shells are caused to precess (inner walls of through hole (12) space) (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Park (KR 20180066376).
In re. claim 2, Chen fails to disclose a gimbal unit disposed between the drone coupler and the launching rotor to maintain vertical and horizontal positions of the shell delivery casing.
Park teaches a gimbal unit disposed between the drone coupler and the launching rotor to maintain vertical and horizontal positions of the shell delivery casing (para [0027]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chen to include the teachings of Park to have the recited gimbal unit, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of keeping the turntable horizontal even when the drone is inclined. 
Allowable Subject Matter
Claims 4-5 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 11, and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647